EXHIBIT 10.3 Shaanxi East Mining Co.,Ltd Equity Transfer Agreement Transferor: Shaanxi Changjiang Mining & New Energy Co.,Ltd (Party A) Transferee: Wang Sheng Li (Party B) This agreement is regarding the equity transfer issue of Shaanxi East Mining Co., Ltd, which is signed in the office on Dec 25th, 2013. After friendly consultations conducted in accordance with the principles of equality and mutual benefit,the parties have reached the following agreements: Article I: Party A agrees to transfer its 30% equity (The amount of capital contribution: RMB 2,700,000) of Shaanxi East Mining Co., Ltd at the price of RMB 2,700,000 to Party B, and Party B agrees to buy the above equity at this price. Article II: Party B agrees that it will pay RMB 2,700,000 equity transfer funds to Party A in the form of monetary funds in 15 days after both parties signed the agreement. Article III: Part A guarantees that its transferred equity to Party B is owned legally by itself and has complete disposition right. The equity has not been conducted pledge registration , has not been frozen by judiciary, and has no equity dispute. Otherwise, all liability arising therefrom, shall be undertaken by Party A. Article IV: After the equity transfer, the rights and obligations of Party A in Shaanxi East Mining Co., Ltd should be transferred to Party B. Article V: This agreement shall become effective after both parties signed and sealed. Party A’s signature or seal Party B’s signature or seal Chen Wei Dong Wang Sheng Li Dec 25, 2013
